Citation Nr: 0014059	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation of a right hip 
disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability based on service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1958 to 
September 1963.

This appeal arises from a rating decision, dated October 
1997, rendered by the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), whereby the 
benefits sought on appeal were denied.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's right hip disability is manifested 
primarily by prosthesis with fatigue fracture and femur 
fracture.

3.  The veteran has established service connection for a 
right hip disability, evaluated as 90 percent disabling, a 
low back disability, evaluated as 10 percent disabling, and 
scars on his forehead and right eyebrow, evaluated as 10 
percent disabling.  The veteran also received special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) for the loss of use of one foot, effective from 
August 1997.  The veteran's combined disability evaluation is 
90 percent.

3.  The veteran completed the four years of high school, had 
occupational experience as a credit manager, and last worked 
full-time in 1993.

4.  The veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent (total schedular) 
evaluation for a right hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Code 5054 (1999); Sabonis 
v. Brown, 6 Vet. App. 426, (1994).

2.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation of a right hip 
disability.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The veteran initially established service connection for a 
right hip disability in a rating action dated February 1978.  
The RO initially assigned a 30 percent evaluation, noting 
that the veteran sustained a fracture to the right hip in 
service, with subsequent hip replacement.  A 50 percent 
evaluation was subsequently assigned.  The veteran's disorder 
was next evaluated as 90 percent disabling in an October 1997 
Rating Decision (RD).  The veteran disagreed with that 
assignment, and this appeal ensued.  

The veteran contends that an increased schedular evaluation 
for right hip disability is warranted.  For the following 
reasons and bases, we determine that the preponderance of the 
evidence is against his contentions, and that his claims must 
be denied.  

The severity of a hip replacement disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1999) (hereinafter Schedule).  These criteria are 
based on the average impairment of earning capacity, 38 
U.S.C.A. § 1155 (West 1991), and utilize separate diagnostic 
codes to identify the various disabilities.  38 C.F.R. Part 4 
(1999).  

Diagnostic Code 5054 contemplates ratings for hip 
replacement.  Those criteria note that a disability 
manifested by prosthetic replacement of the head of the femur 
or the acetabulum is rated as 100 percent disabling for one 
year following the implantation of the prosthesis.  
Subsequently, a 90 percent rating is assigned when painful 
motion or weakness such as to require the use of crutches is 
demonstrated.  

The recent medical evidence shows that the veteran's hip 
disability was evaluated in September 1997 and November 1997.  

The report of the September 1997 VA examination shows that 
the veteran was status post hip replacement on the right 
side, which was done approximately 20 years ago.  The 
examiner also noted that the prosthesis has since underwent a 
fatigue fracture, and was fractured inside the femur.  
However, due to the veteran's severe medical status, he was 
not a candidate for further surgery, was confined to a 
wheelchair, and used crutches to ambulate around the house.  
The examiner stated that in order for the veteran's hip to be 
functional, surgery would be necessary.  The examiner also 
stated that range of motion, muscle strength, or instability 
could not be checked due to the loosening of the prosthesis 
and fracture.  The examiner noted that no weight bearing on 
the right leg could be tolerated, even with crutches, and 
that the findings were confirmed by x-ray.   

The November 1997 VA examination report of the veteran's 
right hip reveals that the veteran was status post right hip 
replacement, degenerative joint disease, and arthritis.  The 
examiner noted that the veteran was limping with loss of 
balance, that he was unable to stay in a standing position 
without assistance.

As the veteran's disability is currently evaluated as 90 
percent disabling, the question that must be addressed by the 
Board, in order to ascertain whether a 100 percent rating is 
appropriate, is whether the veteran had prosthetic hip 
replacement within the past year.  As indicated above, the 
veteran's hip replacement surgery for which he is service-
connected was performed more than 20 years ago.  In addition, 
we note that the current medical evidence shows that he was 
medically contraindicated for additional hip replacement 
surgery since at least September 1997.  

Thus, it is the law, and not the facts, which are dispositive 
in this case.  Accordingly, where the law and not the 
evidence is dispositive of a case, a claim for VA benefits 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).

While we empathize with the veteran's current predicament, we 
note that although the Schedule does not afford him relief in 
this case, there are additional remedies available to him 
(see below).  


II. Entitlement to a total disability rating based on 
individual unemployability based on service-connected 
disabilities.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The veteran contends that his service-connected disabilities 
are of such severity as to preclude him from securing or 
following a substantially gainful occupation, warranting a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.  After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and that a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
warranted.

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a) (1999).  For the purpose of 
determining whether the above percentage criteria are met, 
the following will be considered as one disability:  (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, or (2) disabilities resulting from a common 
etiology or single accident.  38 C.F.R. § 4.16(a) (1999).

The veteran has established service connection for a right 
hip disability, evaluated as 90 percent disabling, a low back 
disability, evaluated as 10 percent disabling, and scars on 
his forehead and right eyebrow, evaluated as 10 percent 
disabling.  The veteran also received special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) for the loss of use of one foot, effective from 
August 1997.  The veteran's combined disability evaluation is 
90 percent.

The Board finds that the veteran meets the percentage 
criteria of 38 C.F.R. § 4.16(a).   We also note that the 
rating given to a service-connected disability is related, 
but not necessarily inextricably, to a separate claim for 
TDIU.  In fact, a claim for TDIU is based on an 
acknowledgment that even though a rating less than 100% under 
the rating schedule may be correct, objectively, there are 
subjective factors that may permit assigning a 100% rating to 
a particular veteran under particular facts, notwithstanding 
the putative correctness of the objective rating. Parker v. 
Brown, 7 Vet. App. 116 (1994).  

Thus, although the veteran has submitted an increased rating 
claim for his back disorder that is not currently before the 
Board, we note that, in this case, the question is whether 
the particular combination of the veteran's service-connected 
disorders are productive of individual unemployability 
warranting a total rating, and thus determine that his TDIU 
claim is not inextricably intertwined with his increased 
rating claim for his low back disorder.  That is, although we 
consider evidence pertaining to his low back disorder in 
deciding whether his claim for TDIU is appropriate, we must 
point out that the focus here is on the synergistic effect of 
the veteran's service-connected disability picture.  See 
generally Vettese v. Brown, 7 Vet. App. 31 (1994) (A claim 
for TDIU presupposes that the rating for the condition is 
less than 100%, and only asks for TDIU because of 
"subjective" factors that the "objective" rating does not 
consider. The TDIU decision and the precise percentage rating 
are, therefore, not necessarily intertwined). 

The veteran's VA 21-8940, dated October 1997, shows that he 
completed four years of high school, had occupational 
experience as a credit manager, and last worked full-time in 
1993.

The report of the September 1997 VA examination shows that 
the veteran was status post hip replacement on the right 
side, which was done approximately 20 years ago.  The 
examiner also noted that the prosthesis has since underwent a 
fatigue fracture, and was fractured inside the femur.  
However, due to the veteran's severe medical status, he was 
not a candidate for further surgery, was confined to a 
wheelchair, and used crutches to ambulate around the house.  
The examiner stated that in order for the veteran's hip to be 
functional, surgery would be necessary.  The examiner also 
stated that range of motion, muscle strength, or instability 
could not be checked due to the loosening of the prosthesis 
and fracture.  The examiner also noted that no weight bearing 
on the right leg could be tolerated, even with crutches, and 
that the findings were confirmed by x-ray.   

The November 1997 VA examination report of the veteran's 
right hip reveals that the veteran was status post right hip 
replacement, degenerative joint disease, and arthritis.  The 
examiner noted that the veteran was limping with loss of 
balance, and that he was unable to stay in a standing 
position without assistance. 

The results of the veteran's February 1999 examination of his 
back noted that he could not perform the range of motion 
testing because it was contraindicated by the orthopedic 
surgeon due to his hip disability.  The examiner did note 
however, that there was moderate evidence of painful motion 
on all movements of the lumbar spine observed on the 
examining table, and that there was severe lumbar 
paravertebral spasm.  There was mild weakness of all muscles 
of both lower extremities with muscle strength graded at 
IV/V.  There was also moderate tenderness to palpation on 
lumbar paravertebral muscles.  The pertinent diagnoses were 
lumbar spondylosis, L5-S1 calcified circumferential bulging 
disc with degenerated disc noted at this level with vacuum 
phenomena associated by CT scan, and degenerative disc and 
joint disease at L5-S1.  

We also note that additional evidence has been submitted with 
respect to the veteran's nonservice-connected disabilities, 
which noted that the veteran was unable to work. 

While this evidence may show that the veteran is unemployable 
due to his nonservice-connected disabilities, the Board finds 
that, upon a review of the entire available evidence, the 
veteran's service-connected disabilities alone are of such 
severity as to preclude him from securing or following a 
substantially gainful occupation.  The Board recognizes that 
the veteran has significant nonservice-connected 
disabilities; nevertheless, the service-connected 
disabilities alone currently are of such variety and severity 
as to preclude the veteran from obtaining and retaining a 
position in the competitive job market.  

Accordingly, the Board finds that the evidence favors the 
grant of a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities.  



ORDER

Entitlement to a 100 percent schedular evaluation for a right 
hip disability is denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTEET
	Member, Board of Veterans' Appeals



 

